Citation Nr: 9918651	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  95-13 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include hiatus hernia with reflux and 
diverticulosis.

2.  Entitlement to an increased evaluation for anxiety 
neurosis with features of post-traumatic stress disorder 
(PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
December 1945.  He was a prisoner of war (POW) of the German 
government from December 16, 1944, to May 3, 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating determination 
of the Houston Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for a stomach condition and confirmed a 30 percent evaluation 
for anxiety neurosis with features of PTSD.  In a rating 
decision dated in February 1999, the RO increased the 
evaluation for PTSD to 50 percent effective February 7, 1994.


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between the 
veteran's current gastrointestinal disorders and service.  

2.  The veteran's anxiety neurosis with PTSD features causes 
severe social and industrial inadaptability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
gastrointestinal disorder, to include diverticulosis and 
hiatus hernia, is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for a 70 percent evaluation for anxiety 
neurosis with features of PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Gastrointestinal Disorder, to include 
Hiatus Hernia with Reflux and 
Diverticulosis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

If the veteran is a former prisoner of war, service 
connection may be granted for certain diseases if manifest to 
a degree of 10 percent or more, at any time after discharge.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Where disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection, particularly if evidence of comrades in support 
of the incurrence of the disability during confinement is 
available.  Special attention will be given to any disability 
first reported after discharge, especially if poorly defined 
and not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the 
prisoner of war experience.  38 C.F.R. § 3.304(e) (1998)

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well-grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or capable of substantiation.  
Epps.  An allegation of a disorder that is service connected 
is not sufficient; the veteran must submit evidence in 
support of the claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or in some cases lay evidence of the 
incurrence or aggravation of a disease or injury in service, 
and medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps, at 1468; 
Caluza v. Brown, 7 Vet. App. 498 (1995).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence must be 
submitted to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  Savage v. Gober, 10 
Vet. App. 488 (1997); see Wade v. West, 11 Vet. App. 302 
(1998).

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 1991).

The Court has held that § 1154(b) does not obviate the 
requirements for a well-grounded claim set out in Caluza 
(i.e. competent evidence of a current disability and of a 
medical nexus between service and a current disability).  
Arms v. West, 12 Vet. App. 188 (1999); Wade v. West, 11 Vet. 
App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  Because there is 
a presumption of credibility as to all evidence submitted for 
purposes of rendering a claim well grounded, regardless of 
whether the veteran engaged in combat or not, application of 
38 U.S.C.A. § 1154(b) to the question of well groundedness 
has been described as "largely superfluous."  Arms v. West, 
at 195.

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  Epps, 1469.  The 
veteran's representative has asserted that provisions of VA's 
Adjudication Manual, M21-1, require VA to assist the veteran 
with the development prior to finding the claim well 
grounded.  The Court in Epps essentially rejected this 
argument.  VA may, however, dependent on the facts of the 
case, have a duty to notify him of the evidence needed to 
support his claim.  38 U.S.C.A. § 5103; see also Robinette v. 
Brown, 8 Vet. App. 69, 79 (1995).  The veteran has not 
indicated the existence of any evidence that, if obtained, 
would make his claim well grounded.  VA has no further 
obligation, therefore, to notify him of the evidence needed 
to support his claims.  See Beausoleil v. Brown, 8 Vet. App. 
459, 465 (1996).


Factual Background

A review of the available service medical records 
demonstrates that there were no complaints or findings of 
gastrointestinal problems inservice.  On the veteran's 
service separation medical examination, normal findings were 
reported for the abdominal viscera.

At the time of his April 1989 POW examination, the veteran 
reported that he had been told by a medical doctor that he 
was on the verge of an ulcer.  There were no objective 
findings of gastrointestinal disorders on the examination.  

In January 1994, the veteran reported that he had been having 
trouble with both diarrhea and constipation.  

At the time of a May 1994 VA examination, the veteran 
initially denied having stomach problems.  He eventually 
admitted that for many years he had experienced intermittent 
diarrhea and constipation without abdominal pain.  He 
reported that he had no history of GI bleeding, no major 
gastric pain, and no weight loss.  

Physical examination revealed the abdomen to be soft and 
benign.  There was no organomegaly or tenderness noted.  A 
diagnosis of recurrent gastrointestinal problems, etiology 
unknown, upper GI and barium enema to be performed, was 
rendered at that time.  

A June 1994 colon barium enema revealed moderate to marked 
diverticulosis without diverticulitis, marked terminal ileum 
reflux, and no obstructing or constricting lesions.  The 
cecum was found to be mildly malrotated and present in the 
right upper quadrant of the abdomen.  An upper GI examination 
performed that same month revealed a small sliding hiatus 
hernia with mild reflux.  

In July 1995, the veteran was seen with complaints of 
vomiting for two weeks.  The veteran reported that he had 
been drinking two to four beers per day prior to vomiting and 
that after he stopped drinking his symptoms improved.  An 
upper GI series performed that month revealed normal 
findings.  A barium swallow examination was also normal.  

In a May 1997 letter, the veteran indicated that although he 
was not diagnosed early with vomiting and stomach problems, 
he had been having severe stomach problems since discharge.  
In September 1998, the veteran forwarded copies of an 
emergency treatment record from San Jacinto Hospital for 
treatment on September 3, 1998.  The veteran indicated that 
he was having severe stomach pain, shortness of breath, 
soreness, and hurting in the upper stomach region at the time 
of his emergency care.  The aftercare instructions received 
demonstrate that the veteran was diagnosed with acute 
gastritis.  He was given instructions on how to treat either 
gastritis or peptic ulcer disease.  There was no specific 
diagnosis of peptic ulcer disease rendered at that time.  

In January 1999, the veteran was afforded an additional VA 
examination.  At the time of the examination, it was noted 
that a GI worktop had confirmed that the veteran had 
diverticulosis of the left colon and a sliding hiatal hernia 
with mild gastroesophageal reflux.  Physical examination of 
the abdomen revealed that it was soft and benign.  There was 
no tenderness or organomegaly present.  Diagnoses of hiatal 
hernia and diverticulosis were rendered.  The veteran 
indicated that his digestive symptoms decreased in intensity 
when he stopped drinking coffee.  He also noted that he had 
received "gas pills."  

Analysis


The Board notes that the veteran is competent to report that 
he began to experience stomach problems while a POW.  Such 
problems are consistent with the circumstances of his 
service, and are observable to a layperson.  Thus, there is 
competent evidence of stomach problems inservice.  

There is also competent evidence of current gastrointestinal 
orders in the form of diagnoses of hiatus hernia, acute 
gastritis, and diverticulosis.  There is, however, no 
competent evidence of a nexus between the veteran's hiatus 
hernia, acute gastritis, or diverticulosis, and service.

The veteran has reported a continuity of stomach problems 
since service.  He is competent to report such a continuity 
of symptomatology.  However, he would not be competent to say 
that his currently diagnosed diverticulosis or hiatus hernia 
is related to his POW experience or to his continuity of 
symptomatology.  For these reasons, the veteran, as a lay 
person, would not be competent link any currently diagnosed 
gastrointestinal disorder to the continuity of 
symptomatology.  Clyburn v. West, 12 Vet. App. 296 (1999); 
Savage v. Gober; Grottveit v. Brown, 5 Vet. App 91 (1993) 

The provisions of 38 U.S.C.A. § 1112(b) (West 1991); 38 
C.F.R. § 3.309(c) (1998), eliminate the need for nexus 
evidence where a former prisoner of war has one of the 
diseases or disabilities listed in the law or regulation.  
Diverticulosis and hiatus hernia are not recognized as 
presumptive diseases for POWs under the provisions of 
§ 1112(b) or § 3.309(c).

As there has been no competent medical evidence submitted 
linking any current gastrointestinal order to the veteran's 
period of service, the claim is not well grounded and must be 
denied.

The Court has held in a long line of cases that if the 
appellant fails to submit a well-grounded claim, VA is under 
no duty to assist him in any further development of the 
claim.  38 U.S.C.A. § 5107(a); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); see also Grottveit, 5 Vet. App. at 
93; 38 C.F.R. § 3.159(a).  The appellant's representative 
contends that, regardless of the Court's decisions pertaining 
to this issue, VA expanded its duty to assist the appellant 
in developing evidence to include the situation in which a 
well-grounded claim has not been submitted.  Veterans 
Benefits Administration Manual M21- 1, Part III, Chapter 1, 
1.03(a), and Part VI, Chapter 2, 2.10(f) (1998).  The 
representative further contends that the M21-1 provisions 
indicate that the claim must be fully developed prior to 
determining whether the claim is well grounded, and requests 
that the claim be remanded in order to fulfill this duty to 
assist.

The Board is required to follow the precedent opinions of the 
Court.  38 U.S.C.A. § 7269; see also Tobler v. Derwinski, 2 
Vet. App. 8, 14 (1991).  Subsequent to the revisions to the 
M21-1 manual, in Meyer v. Brown, 9 Vet. App. 425 (1996), the 
Court held that the Board is not required to remand a claim 
for additional development, in accordance with 38 C.F.R. 
§ 19.9, prior to determining that a claim is not well-
grounded.  The veteran's representative has asserted that the 
Board cannot rely on the Court's decision in Meyer, because 
the Court relied on a flawed definition of the term "well 
grounded."  However, as has just been noted, the Board does 
not have the option of ignoring decisions of the Court.  

Further, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
the Federal Circuit upheld the Court's interpretation of 38 
U.S.C.A. § 5107(a) and held that VA has no duty to assist a 
claimant in the absence of a well-grounded claim.  The Board 
is not bound by an administrative issuance that is in 
conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well-grounded claim determination are quite clear.  
See Schroeder v. West, 97-131 (Feb 8, 1999) (per curium) (en 
banc); Bernard v Brown, 4 Vet. App. 384, 394 (1993).  The 
Board has determined, therefore, that, in the absence of a 
well-grounded claim, VA has no duty to assist the appellant 
in developing his case.

The Board must deny the veteran's claim of entitlement to 
service connection for a gastrointestinal disorder, to 
include hiatus hernia with reflux and diverticulosis because 
it is not well grounded.


Anxiety Neurosis with Features of PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.

Service connection is currently in effect for anxiety 
neurosis with features of PTSD, which has been assigned a 50 
percent disability evaluation.

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet.App. 308 (1991), the Court held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.

Under the provisions of the old rating schedule, a 50 percent 
evaluation was warranted for considerable social and 
industrial impairment.  A 70 percent evaluation required that 
the ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent evaluation required that 
attitudes of all contacts except the most intimate to have 
been so adversely affected as to result in virtual isolation 
in the community; or that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior.  The individual 
had to be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996).  The old 
criteria each provided an independent basis for the grant of 
the 100 percent evaluation.  Richards v. Brown, 9 Vet. App. 
255 (1996).

The revised rating criteria contemplates that a 50 percent 
evaluation is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1998).

Factual Background

The Board notes that the veteran requested an increased 
evaluation for PTSD in February 1994.  He reported having 
constant flashbacks and nightmares about the prison camp.  He 
noted that he was on medication but that he still had dreams.  
He also indicated that he had become much more irritable and 
that he had mood swings.  

At the time of a February 1993 VA outpatient visit, the 
veteran reported that he was "doing fair."  Mental status 
examination revealed that the veteran was alert and oriented 
times three.  He was also noted to be pleasant and 
cooperative and to have good eye contact.  His mood and 
affect were described as fair.  The veteran did not have any 
audio or visual hallucinations, delusions, or suicidal or 
homicidal ideation.  His insight and judgment were found to 
be good.  The diagnosis was PTSD/dysthymia-stable.  

In March 1994, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he slept approximately five hours per night.  
He noted that he had dreams but that he could not remember 
them and that they did not awaken him.  He indicated that the 
most recent nightmare had occurred approximately six months 
earlier.  The veteran noted that he attended POW meetings 
once a month.  He indicated that he now slept better and that 
he had more energy in the daytime.  

He reported that he was retired from his work as a crane 
operator, but that he currently did some part-time work 
loading trucks as a front end loader.  He did that for three 
to fours per day weather permitting.  He noted that he did 
this to get away from the house and that he made a little bit 
of money for his work.  The veteran indicated that he had 
been married for 47 years and that he had three children.  

Mental status examination revealed that the veteran was 
alert, pleasant, and cooperative.  His affect was of normal 
range and was appropriate to thought content.  His speech was 
normal in rate and amount.  There was no evidence of 
hallucinations or delusions.  The veteran was oriented to 
time, place, and person.  He recalled three items immediately 
and one out of three after three minutes.  He also named 
three of the four most recent presidents and performed the 
first five serial sevens from one hundred slowly but 
correctly.  A diagnosis of an anxiety disorder not otherwise 
specified with PTSD traits, was rendered.  

At the time of a July 1994 VA outpatient visit, the veteran 
reported an increase in his dysthymia and a decrease in his 
sleep.  He noted that he had still had a part-time job and 
that he had been discussing his POW experiences with his 
family.  Mental status examination revealed no audio or 
visual hallucinations and no suicidal or homicidal ideations.  
The veteran's thoughts were goal-oriented and his affect was 
depressed.  A diagnosis of dysthymia was rendered at that 
time.  

At the time of an August 1995 visit, the veteran reported 
that he was feeling "ok."  He indicated that he was still 
having nightmares and these had been exaggerated by the 50th 
year anniversary of WWII.  At the time of an October 1995 
follow-up visit, the veteran reported that his sleep was good 
and that he had noticed an improvement in his increased 
anxiety and that the grief over the loss of his brother was 
slowly resolving.  The veteran reported that there had been 
no physiological changes in his appetite or recent weight 
changes.  He also noted having no suicidal or homicidal ideas 
or plans.  

In August 1996, the veteran was afforded an additional VA 
psychiatric examination.  At the time of the examination, the 
veteran's wife reported that he was still restless at night 
and that he hollered in his sleep.  The veteran indicated 
that he was aware of having nightmares.  He noted that the 
most recent dream had occurred two to three weeks prior to 
the examination.  His wife indicated that the veteran would 
holler in his sleep every four or five nights.  She also 
stated that they no longer slept in the same room because he 
kicked and hit her while he was sleeping.  

The veteran's wife confirmed that he was irritable with his 
children and that the noise and commotion upset him when they 
visited.  She noted that he was short-tempered with everyone.  
She further observed that the veteran had turned down an 
opportunity to return overseas for the 50th anniversary of 
World War II because he was frightened about having to 
reexperience his past.  The veteran indicated that he no 
longer worked at his part-time job but that he visited the 
location and spoke with the men.  He indicated that he mostly 
worked in the yard and that he spent a substantial amount of 
time in bed.  The veteran reported that his mind would often 
go blank when he was asked a question.  His wife related that 
he had never advanced in his work despite having been with 
the same company for the forty years prior to his retirement.  
She noted that it was her belief that the veteran's temper 
had played a role in his not advancing.  

Mental status examination revealed that the veteran was alert 
and cooperative.  His mood was mildly dysphoric.  His affect 
was of normal range and appropriate to expressed thought 
content.  His speech was normal in rate and amount.  His 
responses to questions were relevant and goal directed.  
There was no evidence of delusions or hallucinations.  He was 
oriented to time, place, and person and was able to recall 3 
out of 3 items immediately and one out of three items at 
three minutes.  He was also able to name three of the past 
four presidents.  He made one error when performing the first 
five serial sevens.  A diagnosis of an anxiety disorder, not 
otherwise specified, with PTSD symptoms, was rendered.  The 
examiner assigned a Global Assessment of Functioning Scale 
(GAF) score of 60, both currently and for the past year.  

In July 1997, the veteran's wife submitted a statement in 
which she reported that the veteran's condition had worsened 
and that the veteran could not understand or carry out 
complex commands.  She also supplied an article, which 
contained a recipe for bread supplied to prisoners of war by 
the German Government.

In August 1998, the veteran was afforded an additional VA 
psychiatric examination.  In his report, the examiner noted 
that as recently as February 1998, the veteran had been given 
a GAF score of 69.  He further observed that the veteran's 
Prozac had been decreased from 40 to 20 milligrams but had 
subsequently been returned to 40 milligrams.  He indicated 
that he slept no more than four hours per night.  He also 
reported that he was still having dreams about the war.  The 
veteran indicated that he continued to live with his wife and 
that he visited the place where he used to work.  He reported 
drinking four to seven drinks.  The veteran noted that he got 
along with all his children.  The veteran's wife reported 
that he could not be in a room with more than two or three 
people.  The veteran indicated that his mind would go blank 
if you asked him a question.  He also reported losing his 
temper with his wife and yelling at her.  He further noted 
that he became irritable when upset.  The veteran reported 
having increased crying and sleeping no more than four hours.  
He also noted having problems with energy and of having poor 
concentration and memory.  The veteran further indicated that 
he was having problems with loud noises.  The veteran's wife 
reported that he would not come back from the store with what 
she had asked him to purchase.  

Mental status examination revealed that the veteran was 
neatly groomed.  His speech was fluent and at a normal rate 
and rhythm.  He was found to be cooperative.  His mood was 
sad and embarrassed and his affect was full and appropriate 
to his expressed thought.  He became tearful several times 
during the interview.  No lability of affect was noted.  His 
thought process was coherent and he was without any signs or 
symptoms of psychotic process.  He also had no homicidal or 
suicidal intentions.  He could repeat three words immediately 
but only two after five minutes.  The veteran's fund of 
information was moderately impaired.  He knew the past three 
presidents and he was concrete in his interpretations of 
proverbs.  Diagnoses of chronic PTSD and recurrent major 
depressive disorder, in partial remission, were rendered.  

The examiner assigned a GAF of 50 and indicated that the 
veteran's cognitive functioning had declined since his last 
examination.  

Analysis

Initially the Board finds that the veteran has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. § 5107.  
His assertion that the disability has worsened serves to 
render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992)  The Board also finds that VA has 
complied with its obligation to assist him with the 
development of that claim under the same code provision.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Board finds that the criteria for a 70 percent evaluation 
have been met.  The August 1998 examiner specifically found 
that the veteran's symptoms had increased in severity since 
the time of the August 1996 examination.  Moreover, the 
examiner assigned the veteran a GAF score of 50 at the time 
of the most recent VA examination, indicating serious 
symptoms.  

Based upon the above findings, the criteria for a 70 percent 
evaluation for PTSD  have been met.  See 38 C.F.R. § 4.7 
(1998).  

The criteria for a 100 percent evaluation have not have not 
been met.  The veteran has reported interactions with others, 
and that the veteran attends church and engages in activities 
such as gardening, visiting his former place of employment, 
and deep see fishing.  Thus it cannot be said that his 
psychiatric symptoms result in virtual isolation in the 
community.  This level of activity is also incompatible with 
a finding that that he is totally incapacitated.  The record 
shows that was able to maintain employment until his 
retirement, and maintained part time employment until well 
into his 70s.  The record does not show that the veteran has 
been demonstrably unable to obtain or retain employment.  
Accordingly a 100 percent evaluation is not warranted under 
the old rating criteria.

The veteran has not been shown to have any impairment in 
thought processes or communication; any delusions or 
hallucinations; grossly inappropriate behavior; to be in 
persistent danger of hurting himself or others; to have an 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); to be disoriented 
to time or place; to have memory loss for names of close 
relatives, his own occupation, or his own name.  Therefore, 
the Board is unable to conclude that he his psychiatric 
disability results in total social and occupational 
impairment so as to merit a 100 percent evaluation under the 
new rating criteria.


ORDER

Service connection for a gastrointestinal disorder, to 
include hiatus hernia with reflux and diverticulosis, is 
denied.  

A 70 percent evaluation for anxiety neurosis with features of 
PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

